In re Batiste, Leon; applying for supervisory/remedial writs; Parish of St. John the Baptist, 40th Judicial District Court, Div. “B”, No. 83-0164; to the Court of Appeal, Fifth Circuit, No. 88-KH-0049.
*1329Because it appears the issues relator wishes to raise at an evidentiary hearing have been resolved adversely to him by the Court of Appeal, the petition for a writ of mandamus is denied. However, relator may, if he chooses, file a post conviction application in this Court arguing his claims of involuntary guilty plea and ineffective counsel as raised in the courts below.